UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 99-368

W. T. SUMNER ,                                                 APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                  Before KRAMER, Chief Judge, and FARLEY, HOLDAWAY,
                          IVERS, STEINBERG, and GREENE, Judges.

                                             ORDER

        On August 9, 2000, the Court, by a single-judge order, dismissed, for lack of jurisdiction, the
appellant's application for an award of attorney fees and expenses under the Equal Access to Justice
Act (EAJA), 28 U.S.C. § 2412(d). On September 29, 2000, a panel denied the appellant's motion
for a panel decision and denied, as premature, his motion for a full Court decision. On October 17,
2000, the appellant filed a motion for panel reconsideration or, in the alternative, for a full Court
decision.

        Upon consideration of the appellant's motion for reconsideration, it is by the panel

        ORDERED that the motion for reconsideration by the panel is DENIED.

        Upon consideration of the appellant's renewed motion for a full Court decision, because the
resolution of Buckhannon Bd. and Care Home, Inc. v. W. Virginia Dep't of Health and Human Res.,
203 F.3d 819 (4th Cir.) (table), cert. granted, 121 S.Ct. 28 (Sept. 26, 2000) (mem.), argued, 2001
WL 219427, No. 99-1848 (Feb. 27, 2001), may affect the disposition of this appeal, it is by the full
Court

        ORDERED that the appellant's motion for a full Court decision is held in abeyance pending
further order of the Court. It is further

         ORDERED that, within 30 days after the U.S. Supreme Court's disposition of Buckhannon,
supra, the appellant file and serve a legal memorandum addressing the resolution of that proceeding
as it pertains to the appellant's EAJA application. It is further

        ORDERED that the Secretary file and serve a legal memorandum within 30 days after service
of the appellant's legal memorandum.
DATED: April 3, 2001   PER CURIAM




                         2